                                                                           Partners
        LOGS Legal Group LLP                                               Gerald M. Shapiro (licensed in FL, IL)
        Attorneys at Law                                                   David S. Kreisman (licensed in IL)
        ____________________________________
                                                                           Regional Managing Partner
                                                                           John A. DiCaro (licensed in NY)
        175 Mile Crossing Boulevard
        Rochester, New York 14624                                          Managing Partner
                                                                           Shari S. Barak (licensed in NY)
        Tel: (585) 247-9000 • Fax: (585) 247-7380




March 8, 2021

Chambers Hon. LaShann DeArcy Hall
United States District Court
225 Cadman Plaza East,
Courtroom 4HN
Brooklyn, NY 11201


RE:    Sean M. Murray v. Specialized Loan Servicing, LLC
       Civil Docket 21-mc-00178-LDH
       On appeal from:
       Murray v. John and Jane Doe Corporations and Entities et al
       AP Case Number: 18-01141-ess
       Bankruptcy Case Number: 17-11457-ess
       SD&B File Number: 18-072105


Dear Judge DeArcy Hall;

This firm represents Fay Servicing, LLC as servicer for US Bank Trust National Association, Not
In Its Individual Capacity But Solely As Owner Trustee For VRMTG Asset Trust (“Fay”),
successor servicer to Specialized Loan Servicing, LLC (“SLS”) in the underlying bankruptcy and
adversary proceeding. Fay is a secured creditor of Sean M. Murray (the “Appellant” or “Debtor”)
with respect to the real property known as 35-21 79th Street, Unit 4E, Jackson Heights, NY 11372
(the “Property”).

As the Court is no doubt aware, the Debtor commenced the adversary proceeding against SLS,
predecessor to Fay, on December 21, 2018. SLS proceeded with an answer, and ultimately moved
for a Motion for Summary Judgment on November 11, 2019 (the “MSJ”). The MSJ was granted
by the bankruptcy court on all counts on December 15, 2020 the “Summary Judgment Order”).
The instant appeal seeks an order overturning the Summary Judgment Order.

On January 14, 2021, the Debtor filed the Motion for Leave, seeking permission to appeal the
Judgment Order, among other things. On January 29, 2021, the bankruptcy court entered a
scheduling order concerning briefing of the Debtor’s Motion for Leave. On March 2, 2021, Fay
filed opposition to the Motion for Leave, primarily on the issue of the Debtor’s request to amend
the complaint post-judgment.



                                             www.LOGS.com

                  Practicing in Indiana and Texas as Law Office of Gerald M. Shapiro, LLP
On March 2, 2021, this Court entered an order in the instant Appeal. This order found that the
Summary Judgment Order is a final order for the purposes of the appeal.

Appellee is writing this letter seeking clarification from the Court regarding the following language
of its March 2, 2021 Order:

               Accordingly, the Court construes Plaintiff’s motion for leave as a
               notice of appeal and memoranda of law in support thereof. See Fed.
               R. Bankr. P. 8001(a) (an appeal as of right may be taken from a
               “final judgment, order or decree of a bankruptcy judge.”). Appellee
               is directed to respond by March 16, 2021. Plaintiff’s reply, if an,
               shall be due March 30, 2021.

Below signed counsel believes that the “response” directed in the March 2, 2021 Order is a
response solely on the issue of leave to appeal. In this case, as stated in the March 2, 2021
opposition filed in the Adversary Proceeding, Fay does not take a position on the appeal one way
or another, although it would note that the equities appear to favor proceeding with the appeal
immediately.

Below signed counsel is seeking confirmation that the response needed from Appellee by March
16, 2021 is only on the issue of leave to appeal, and not its brief in opposition to the Debtor’s
Appeal. If below signed counsel has misread the Court’s March 2, 2021 order, and the Court is
looking for Appellee’s Brief on March 16, 2021, below signed counsel requests that this be
considered a letter application for an extension of time.

Very truly yours,

/s/ Robert W. Griswold
Robert W. Griswold
